Attorney’s Docket Number: GF2020047-US-NP
Filing Date: 07/06/2020
Claimed Foreign Priority Date: none
Applicants: Singh et al.
Examiner: Younes Boulghassoul 

DETAILED ACTION
This Office action responds to the After-Final Amendment filed                                under AFCP2.0 on 06/14/2022.
Remarks

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgment
The After-Final Amendment filed under AFCP2.0 on 06/14/2022, responding to the Office action mailed on 04/07/2022, has been entered. The present Office action is made with all the suggested amendments being fully considered. Applicant cancelled claims 8, 10, and 18.
Claims 1, 11, and 16 are allowable. The restriction requirement between Species 1-4, as set forth in the Office action mailed on 07/08/2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 07/08/2021 is withdrawn.  Claims 5, 9, and 15, directed to a non-elected Species are no longer withdrawn from consideration because the claims requires all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Accordingly, pending in this application are claims 1-7, 9, 11-17, and 19-20.
 
Response to Amendment
Applicant’s amendments to the Claims have overcome the claim rejections under 35 U.S.C. 112 and 35 U.S.C. 102 previously set forth in the Final Office action mailed on 04/07/2022. Accordingly, all previous claim rejections are hereby withdrawn, and the instant application is in condition for Allowance.

EXAMINER’S AMENDMENT
This application is in condition for allowance, except for the formal matters regarding the title. Accordingly, an examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows:
In the Title:
Replace the Title with -- Fin-based Laterally Diffused Structure having a Gate with Two Adjacent Metal Layers and Method for Manufacturing the Same --.

Allowable Subject Matter










Claims 1-7, 9, 11-17, and 19-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the prior art of record fails to disclose or suggest a structure, with the gate structure including: a gate dielectric layer, a first metal layer adjacent a second metal layer over the gate dielectric layer, wherein the first metal layer and the second metal layer have different thicknesses, and a contiguous gate conductor over the first metal layer and the second metal layer; and a trench isolation between the first and second source/drain regions in the semiconductor fin, wherein a sidewall of the trench isolation is substantially aligned with a sidewall of the second metal layer, wherein the first metal layer is thinner than the second metal layer.
Regarding claim 11, the prior art of record fails to disclose or suggest a laterally-diffused metal-oxide semiconductor (LDMOS) device, with the gate structure including: a gate dielectric layer, a first metal layer adjacent a second metal layer over the gate dielectric layer wherein the first metal layer and the second metal layer have different thicknesses, and a contiguous gate conductor over the first metal layer and the second metal layer, wherein a sidewall of the trench isolation is substantially aligned with a sidewall of the second metal layer, and an uppermost surface of the trench isolation is substantially coplanar with a surface of the gate dielectric layer under the first metal layer.
Regarding claim 16, the prior art of record fails to disclose or suggest a method, comprising: forming a first metal layer adjacent a second metal layer over the gate dielectric layer wherein the first metal layer and the second metal layer have different thicknesses; forming a contiguous gate conductor over the first metal layer and the second metal layer; and forming a trench isolation between the first and second source/drain regions in the semiconductor fin, wherein a sidewall of the trench isolation is substantially aligned with a sidewall of the second metal layer, wherein forming the gate dielectric layer includes forming the gate dielectric layer with a uniform thickness over the channel region and the drain extension, and forming the first and second metal layers includes forming the first metal layer thinner than the second metal layer.
Therefore, the above limitations in the entirety of their respective claims are neither anticipated nor rendered obvious over the prior art of record. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Younes Boulghassoul at (571) 270-5514.  The examiner can normally be reached on Monday-Friday 9am-6pm EST (Eastern Standard Time), or by e-mail via younes.boulghassoul@uspto.gov. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached at (571) 272-1705.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YOUNES BOULGHASSOUL/Primary Examiner, Art Unit 2814